DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/05/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-9 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings are acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2 of claim 2 the term “cable” is incorrect. Please change the term capable.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

8.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

10.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a user interface unit” in claim 1.

11.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “a user interface unit” corresponds to “The printer display section 2010 and the printer console section 2020”.  ‘The printer display section 2010 includes a liquid crystal panel that displays e.g. a setting screen. The printer console section 2020 includes e.g. a touch panel and a variety of buttons operated by a user. The touch panel detects a user operation performed on the liquid crystal panel. The printer display section 2010 and the printer console section 2020 function as a user interface unit of the printer 2000. A user can set the settings of the plurality of setting items on the printer 2000 by operating the printer display section 2010 and the printer console section 2020. (See Applicant’s Drawing, Fig. 2, The printer display section 2010 and the printer console section 2020 and Applicant’s Specification, Para. [0030] lines 1-8).

12.	Dependent claims 2-7 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

13.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
14.	Claim(s) 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	Referring to claim(s) 7, the prior art searched, cited and of record neither anticipates nor suggests in the claimed combinations, “a storage section that is capable of storing settings, set by a user, of a plurality of setting items for color setting of an image processing apparatus to be used, such that the settings can be collectively set, and 
wherein the acquisition unit acquires information including the settings of the plurality of setting items for color setting of the image processing apparatus, 
wherein the lock determination unit determines whether or not a lock setting for inhibiting the plurality of setting items or the plurality of settings for color setting from being changed is included in the information acquired by the acquisition unit, and 
wherein in a case where it is determined by the lock determination unit that lock setting is included, the control unit inhibits at least the plurality of color setting items for color setting of the image processing apparatus from being changed by operating the user interface unit.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotake (US PG. Pub. 2008/0055647 A1).

	Referring to Claim 1, Kotake teaches an information processing apparatus (See Kotake, Fig. 1, Image Forming System 30), comprising:
a user interface unit (See Kotake Fig. 1, Sect. [0041], Display Unit 8 as System (GUI) Graphical User Interface) that is operated so as to set settings of a plurality of setting items in the information processing apparatus (See Kotake, Fig. 7B, Sect. [0064], the process displays the setting information displaying window as shown in FIG. 7B on the display unit 8 to allow the user to confirm the contents of the setting file newly created and to make modification of the setting information and/or initial settings when necessary. Then, the process creates the setting file for the newly created installer in accordance with the information indicated/modified through the setting information displaying window.);
at least one processor (See Kotake, Fig. 1, CPU 11), and 
a memory (See Kotake, Fig. 1, ROM 12 and RAM 13) coupled to the at least one processor, the memory having instructions that, when executed by the processor, perform the operations as (See Kotake, Sect. [0042], The control unit 10 includes a ROM (read only memory) 12 for storing data which should be kept even if a BIOS is stopped or the power supply is shut off, a RAM (random access memory) 13 for temporarily storing programs and data generated during execution of various programs, and a CPU 11 which executes programs stored in the ROM 12 and RAM 13.):
an acquisition unit (See Kotake, Fig. 7A, Driver Selection Window 61) configured to acquire information including settings of the plurality of setting items (See Kotake, Fig. 7A, Sect. [0062]-[0063], when the user select a device driver in the list 61 displayed in the driver selection window (see FIG. 7A), the process recognizes the selected device driver. Thereafter, when the NEXT button 62 is depressed, the process copies to acquire the driver configuration file of the device driver as recognized from the system folder of the auxiliary storage device 5. In S240, the process copies to acquire a setting file (i.e., an initial setting file) corresponding to the device driver acquired in S230 from the auxiliary storage device 5. Then, the process modifies the initial setting file and/or the setting information acquired in S220 in accordance with the user PCs 2, 3 and 4 to create setting files for the newly created installer.);
a lock determination unit  (See Kotake, Fig. 9, Enable Information Check Box 71) configured to determine whether or not a lock setting for inhibiting the plurality of setting items or a plurality of settings from being changed is included in the information acquired by the acquisition unit (See Kotake, Fig. 9, Enable Information Check Box 71, Sect. [0076], In S420, the process judges whether the lock setting file is to be created based on the information acquired in S410. That is, the judgment is made based on whether the enable information check box 71 is checked or not. If the process judges that the lock setting file is not to be created (S420: NO), the lock setting file is not created and the process is finished. If the lock setting file is to be created (S420: YES), the process proceeds to S430.);
a control unit (See Kotake, Fig. 1, PC 1) configured to inhibit, in a case where it is determined by the lock determination unit that the lock setting is included, at least the plurality of setting items or the plurality of settings, associated with the lock setting, from being changed by operating the user interface unit (See Kotake, Fig. 5, Step S450, Sect. [0080], In S450, the process creates the lock setting file containing the lock items encrypted in S440 and the password as a part of the setting file. Then, the lock setting process is finished and the process proceeds to S260. As above, in the lock setting process, the lock setting file containing the lock items representing a part of the operation to be prohibited when the controlled printer executes a printing operation is created based on the information which is input through the lock setting window by the user of the managing PC 1.). 

	Referring to Claim 2, Kotake teaches the information processing apparatus according to claim 1 (See Kotake, Fig. 1, Image Forming System 30), wherein ‘the user interface unit is configured to be cable of performing an operation for collectively setting settings of the plurality of setting items (See Kotake, Sect. [0066], when the user depresses a customizing button 68 for modifying the settings, a setting modifying window as shown in FIG. 8 is displayed on the displaying unit 8. Then, in accordance with the information input through the setting modifying window, the process modifies the initial settings. In response to depression of the OK button 69 of the setting modifying window by the user, the process recognizes the modified settings and then displays the setting information displaying window.), and 
wherein in a case where the lock setting is included in the information acquired by the acquisition unit, even when an operation for collective setting is performed on the user interface unit, the control unit causes at least the plurality of setting items or the plurality of settings, associated with the lock setting, to be inhibited from being changed (See Kotake, Fig. 4, Step S250, Sect. [0068] lines 1-5, In S250, the process acquires a lock item which is information for prohibiting a part of operation of the controlled printer to print an image, and a lock setting process for creating a lock setting file containing the lock item is called.).

	Referring to Claim 3, Kotake teaches the information processing apparatus according to claim 1 (See Kotake, Fig. 1, Image Forming System 30), wherein in a case where the lock setting is included in the information acquired by the acquisition unit, when the user interface unit is operated, the control unit at least causes a warning screen notifying that the plurality of setting items or the plurality of settings, associated with the lock setting, are inhibited from being changed, to be output to the user interface unit (See Kotake, Fig. 5, Steps S430-S440, Sect. [0077]-[0078], In S430, the process judges whether the two passwords input in the password input box 72 and the password confirmation box 73 are identical. If the two passwords are not identical (S430: NO), the process deletes the information acquired in S410 and stored in the RAM 13, displays an error message indicating that the two passwords are not identical, and then returns to S410 to restart the process. If the two passwords are identical (S430: YES), the process proceeds to S440. In S440, the process encrypts the lock items whose check boxes 74 are checked and the password input in the password input box 72 in accordance with a well-known encrypting method.).

	Referring to Claim 4, Kotake teaches the information processing apparatus according to claim 1 (See Kotake, Fig. 1, Image Forming System 30), wherein in a case where it is determined by the lock determination unit that the lock setting is included, and at the same time, user information which can be included in the information acquired by the acquisition unit and a user who is using the information processing apparatus match each other, the control unit inhibits at least the plurality of setting items or the plurality of settings, associated with the lock setting, from being changed by operating the user interface unit (See Kotake, Figs. 5 and 9, Sect. [0073]-[0074], FIG. 5 is a flowchart illustrating the lock setting process, and FIG. 9 shows a lock setting window through which the user can input various pieces of information necessary for the lock setting. As indicated in FIG. 9, the lock setting window is provided with an enable information check box 71, a password input box 72, a password confirmation box 73 and lock items check boxes 74. When the enable information check box 71 is checked (as shown in FIG. 9), the lock setting file is created. The password input box 72 and the password confirmation box 73 are used for identifying the user of the image formation system 30. Only when the passwords input in the password input box 72 and in the password confirmation box 73 are matched, the input password is regarded as a correct password. When the lock setting process is started, firstly the process displays the lock setting window (e.g., FIG. 9) on the display unit 8 in order to acquire various pieces of information input through the lock setting window.).

	Referring to Claim 5, Kotake teaches the information processing apparatus according to claim 1 (See Kotake, Fig. 1, Image Forming System 30), wherein the at least one processor is configured to further preform the operations as (See Kotake, Sect. [0042], CPU 11 which executes programs stored in the ROM 12 and RAM 13.):
an output unit (See Kotake, Figs 12A-B, Protect Setting Screen) configured to output settings of the plurality of setting items set in the information processing apparatus as a file which can be acquired by the acquisition unit (See Kotake, Sect. [0093], FIGS. 12A and 12B show lock setting windows for inputting the lock items to be used in the printing process. Specifically, the lock setting windows include a first lock setting window, as shown in FIG. 12A, including buttons to input whether the lock items in the lock setting file are changed, and a second lock setting window, as shown in FIG. 12B, for inputting the lock items.), 
wherein in a case where a lock setting for the plurality of setting items or a plurality of settings exists in the information processing apparatus when the output unit outputs the file, the control unit causes the lock setting to be included in the file to be output by the output unit (See Kotake, Sect. [0096], When the information modifying process is started, in S810, the process judges whether the lock setting file is included in the setting file. If the lock setting file is included in the setting file (S810: YES), the process displays the first lock setting window as shown in FIG. 12A on the display unit 8a in S815. It should be noted that, in S815, the first lock setting window is displayed on the frontmost side among a plurality of windows displayed on the display unit 8a. Thereafter, the process proceeds to S820.).

	Referring to Claim 6, Kotake teaches the information processing apparatus according to claim 1 (See Kotake, Fig. 1, Image Forming System 30), wherein in a case where a user who uses the information processing apparatus has logged in when the output unit outputs the file, the control unit causes information of the logged-in user to be included in the file output by the output unit (See Kotake, Sect. [0100] and [0104], In S850, the process acquires the password and lock items input through the second lock setting window. As shown in FIG. 12B, the information input boxes 87 of the second lock setting window are displayed such that the lock items input in the lock setting process are reflected, and the user is allowed to select desired ones of predetermined lock items. Thus, the process proceeds to S880 when the modification of the lock items has been completed or no modification will be made. In S880, the initial setting file is stored in the RAM 13a, and the process displays the property window reflecting the initial settings represented by the initial setting file as shown in FIG. 13).

Referring to Claim 8, the structural elements of apparatus claim 1 perform all of the steps of method claim 8.  Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 9, arguments analogous to claim 1 are applicable.  The non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Kotake, Fig. 1, Control Unit 10 with enclosed CPU 11, ROM 12, RAM 13, Auxilarily Storage 5, Sect. [0017], [0042], [0043], A computer-readable recording medium storing instructions which, when executed, causes a computer to function to control image formation with an image formation system including a first storage configured to store initial setting containing information necessary for image formation, a second storage capable of storing a lock setting for locking modification of at least one setting item of the initial setting, and an image formation device configured to form an image on a printing sheet. The instructions include the steps of acquiring release of the lock setting when a file subject to the image formation is selected, forming an image on a printing sheet in accordance with the initial setting stored in the first storage and the at least one setting item of which the release of lock thereof is acquired by the step of acquiring and modified, and invalidating the modified setting of the at least one item of which the lock is released and making the lock setting effective.). 

Cited Art
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boldt et al. (US PAT. No. 6,349,304 B1) discloses a system and method for configuring a plurality of devices linked to a network, such as printers or any other network device, with a computer also linked to the network. A computer determines from the devices a source device. The computer then determines a set of features from features implemented in the source device. At least one value is set for each feature in the source device. The computer also determines at least one target device. For each target device, the computer then determines features from the determined set of features that the target device is capable of implementing. The computer then transmits to each target device via the network the values for the determined features the target device is capable of implementing. If there are multiple target devices, then different sets of values from the determined set of features may be transmitted to different target devices when the target devices have different capabilities with respect to the determined set of features. The target devices are configured with the values transmitted over the network.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677